Exhibit 10.1

NEWELL RUBBERMAID INC. 2013 INCENTIVE PLAN

DIRECTOR STOCK AWARD AGREEMENT (“AGREEMENT”)

Shares of the common stock, par value $1.00 per share (the “Common Stock”), of
Newell Brands Inc. (formerly known as Newell Rubbermaid Inc.), a Delaware
corporation (the “Company”), are hereby granted to the non-employee director
(the “Grantee”) named in the Award letter or similar Award notice provided to
the Grantee (the “Award Letter”), pursuant to a stock award (the “Award”)
granted under the Newell Rubbermaid Inc. 2013 Incentive Plan, a copy of which is
provided to the Grantee and the terms of which are hereby incorporated by
reference (the “Plan”), subject to the following terms and conditions and the
provisions of the Plan. Unless otherwise provided herein, capitalized terms of
this Agreement shall have the same meanings ascribed to them in the Plan.

1.    Condition to Grant. The grant of the shares of Common Stock is conditioned
upon the Grantee’s irrevocable election (the “Election”), prior to the date of
grant of the shares of Common Stock, which is to be the date the cash fees
otherwise would have been paid to the Grantee (the “Award Date”), to receive
shares of Common Stock in lieu of all or some portion (in any whole percentage
from 1% to 100%) of the cash director fees the Grantee otherwise would be
entitled to receive absent the Election, no later than the date established by
the Company to make the Election with respect to the cash director fees to which
the Election is to apply.

2.    Grant of Shares. The Company hereby grants to the Grantee, as of the Award
Date, shares of Common Stock pursuant to the terms of the Award as set forth
herein and in the Award Letter. The Grantee is hereby granted, as of the Award
Date, subject to the terms and conditions of the Plan and this Agreement, as
determined by the Company, that number of shares of Common Stock that equals the
total cash director fees to which the Grantee’s Election applies divided by the
Fair Market Value of a share of Common Stock as of the Award Date (rounded down
to the nearest whole share). No fractional shares of Common Stock shall be
granted or cash paid in lieu thereof. The shares of Common Stock subject to the
Award shall be issued to the non-employee director in a single sum as of the
Award Date.

3.    Vesting. The Grantee shall be vested in the shares of Common Stock granted
pursuant to the Award in full as of the date of grant of the Award and issuance
of the shares.

4.    Rights as Stockholder. Grantee shall be entitled to all of the rights of a
stockholder of the Company with respect to the shares of Common Stock granted
pursuant to the Award, including the right to vote and to receive dividends and
other distributions on such shares, from and after the Award Date.

5.    Share Delivery. Delivery of the shares of Common Stock under this
Agreement will be by book-entry credit to an account in the Grantee’s name
established by the Company with the Company’s transfer agent, or upon written
request from the Grantee (or his personal representative, beneficiary or estate,
as the case may be), in certificates in the name of the Grantee (or his personal
representative, beneficiary or estate).

 

1



--------------------------------------------------------------------------------

6.    Administration. The Award shall be administered in accordance with such
regulations as the Organizational Development and Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall from time to time
adopt.

7.    Section 409A Compliance. To the extent that the Grantee’s right to receive
payment of the Award constitutes a “deferral of compensation” within the meaning
of Section 409A of the Code and regulatory guidance promulgated thereunder
(“Section 409A”), then notwithstanding anything contained in the Plan to the
contrary, the shares of Common Stock otherwise deliverable shall be delivered in
accordance with the requirements of Section 409A of the Code, because the shares
of Common Stock will be delivered in a single sum as of the Award Date.
Notwithstanding the foregoing, the Award should be exempt from Section 409A as a
short-term deferral; but, in any event, the Grantee shall be solely responsible
for the tax consequences related to this Award, and neither the Company nor its
affiliates shall be responsible if the Award fails to comply with, or be exempt
from, Section 409A of the Code.

8.    Data Privacy Consent. The Grantee hereby consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data as
described in this Agreement by the Company and its affiliates for the exclusive
purpose of implementing, administering and managing Grantee’s participation in
the Plan. The Grantee understands that the Company and its affiliates hold
certain personal information about the Grantee, including, but not limited to,
name, home address and telephone number, date of birth, Social Security number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to shares of stock or stock units awarded, canceled, purchased,
exercised, vested, unvested or outstanding in the Grantee’s favor for the
purpose of implementing, managing and administering the Plan (“Data”). The
Grantee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere and that
the recipient country may have different data privacy laws and protections than
the Grantee’s country. The Grantee understands that the Grantee may request a
list with the names and addresses of any potential recipients of the Data by
contacting the local human resources representative. The Grantee authorizes the
recipients of Data to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Grantee’s participation in the Plan, including any requisite
transfer of such Data, as may be required to a broker or other third party with
whom the Grantee may elect to deposit any shares or other award acquired under
the Plan. The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage participation in the Plan. The
Grantee understands that the Grantee may, at any time, view Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting the local human resources representative in
writing. The Grantee understands that refusing or

 

2



--------------------------------------------------------------------------------

withdrawing consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of refusing to consent or withdrawing
consent, the Grantee understands that the Grantee may contact his or her local
human resources representative.

9.    Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this Award and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

10.    Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware. The Grantee agrees to submit to personal jurisdiction in the Delaware
federal and state courts, and all suits arising between the Company and the
Grantee must be brought in said Delaware courts, which will be the sole and
exclusive venue for such claims.

11.    Acknowledgment. BY ACCEPTING THE AWARD LETTER, THE GRANTEE ACKNOWLEDGES
THAT THE GRANTEE HAS READ, UNDERSTOOD AND AGREES TO ALL OF THE PROVISIONS OF
THIS AGREEMENT, AND THAT THE GRANTEE WAS AFFORDED SUFFICIENT OPPORTUNITY BY THE
COMPANY TO OBTAIN INDEPENDENT LEGAL ADVICE AT THE GRANTEE’S EXPENSE PRIOR TO
ACCEPTING THE AWARD LETTER. GRANTEE WILL BE DEEMED TO HAVE ACCEPTED THE AWARD BY
MAKING THE ELECTION TO RECEIVE SHARES OF COMMON STOCK PURSUANT TO THE AWARD IN
LIEU OF CASH IN PAYMENT OF THE DIRECTOR’S DIRECTOR FEES SUBJECT TO THE ELECTION.

 

NEWELL BRANDS INC. Bradford R. Turner, Chief Legal and Administrative Officer
and Corporate Secretary

 

 

3